NOTE: This order is nonprecedential

Um'ted States Court of Appeals
for the Federal Circuit

ROBERT DONNELL DONALDSON,
Petitioner,

V.

DEPARTMENT OF I~IOMELAND SECURITY,
Respondent.

2012-3106

Petition for review of the Merit Systerns Protection
Board in consolidated case nos. DC3330110367-I-1,
DC43241lO475-I-1, and ])€3330110637~1-1.

ON MOTION

ORDER

The Department of Horneland Security moves for a 21-
day extension of time, until June 29, 2012, to file its
informal response brief Robert Donnel1 Donaldson
opposes.

Upon consideration thereof,

IT IS ORDERED THATI

DONALDSON V. DHS 2

The motion is granted

FoR THE CoURT

 0 8  /s/ Jan Horbal_\;
Date J an Horbaly
Clerk

cc: Robert Donnell Donaldson
Joshua E. Kurland, Esq.

F|| D
321 ~ coumoi§rrmcsroa
usm Fsnsnaiclncun

JUN 0 8 2012
JANHORBAL\'
CLEBK